Exhibit 10.1.e


First Amendment to Guaranty

          This First Amendment to Guaranty (the "First Amendment") is made and
entered into as of July 29, 2003, by and between Great Plains Energy
Incorporated (the "Guarantor") and El Paso Merchant Energy, L.P. (the
"Creditor"), and, each a "Party" and collectively the "Parties".

          Witnesseth:

          Whereas, Guarantor issued a certain guaranty dated as of June 30, 2003
in favor of Creditor (the "Guaranty") relating to certain agreements or
contracts between Strategic Energy, L.L.C. and the Creditor, and

          Whereas, the Parties wish to amend the Guaranty as set forth below.

          Therefore, in consideration of the premises and of the mutual
agreements herein contained, the receipt and sufficiency of which is
acknowledged by Guarantor and Creditor, the Parties agree as follows:

          Section 1. Amendment of Section 11(b). Section 11(b) of the Guaranty
is hereby amended in its entirety to read as follows:

"(b)     Guarantor's aggregate liability to Creditor under this Guaranty is
limited to and shall not exceed Sixteen Million Dollars ($16,000,000)."

          Section 2. General. This First Amendment shall be effective as of the
date first above written. Except as specifically amended herein, the Guaranty
shall remain in full force and effect in accordance with its terms, and the
Guaranty, as amended hereby, is hereby ratified and confirmed.

          In witness whereof, the Parties have signed this First Amendment as of
the date first written above.

Great Plains Energy Incorporated


/s/Andrea F. Bielsker
Andrea F. Bielsker
Senior Vice President - Finance, Chief
Financial Officer and Treasurer

El Paso Merchant Energy, L.P.


By:_______________________________
Name:_____________________________
Title:______________________________